DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the amendments filed 13 July 2020, a thorough search for prior arts on EAST database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of determine whether a wireless device of the at least two wireless devices was previously connected to the network node in a same cell, by determining if a mapping exists, in a mapping table, between the S- TMSI and the CRNTI; if the wireless device is determined to have been previously connected to the network node in the same cell, transmit a connection setup message addressed to a C-RNTI previously assigned to the wireless device; and if the wireless device is determined to not have been previously connected to the network node in the same cell, transmit a connection setup message addressed to the TC- RNTI, wherein the processor and the memory are further configured to prioritize between wireless devices when receiving, from each of the at least two wireless devices, the connection request message comprising a respective S-TMSI, wherein the prioritization is based on at least one of (a) establishment cause, (b) estimated channel quality, (c) estimated timing advance, and (d) travelling speed of the wireless device at a time as disclosed by the claimed subject matter of independent claims 1 and 4. 

The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468   
/PARTH PATEL/Primary Examiner, Art Unit 2468